DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Application filed on the 10th day of August, 2020. Claims 1-20 are currently pending. No claims are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020; 12/21/2021; 05/26/2022; 08/15/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-20 are directed to a method and system. Thus, each of the claims falls within one of the four statutory categories. 
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically legal interactions such as agreements in the form of legal documents particularly the management of a contract (see at least 84 Fed. Reg. (4) at 52).
Examiner notes that claim is directed to an automated method and system for obtaining, storing, searching, and presenting real estate properties, the method comprising: periodically accessing a plurality of data sources for property listings, wherein the plurality of data sources comprises on-market property sources and off-market property sources, said periodically accessing comprising: retrieving the property listings from the plurality of sources; converting the property listings to a common format; detecting deficiencies in the property listings; requesting and receiving additional data to resolve the deficiencies, wherein the additional data is obtained from one or more public data sources; and storing the property listings in the common format in a parcel database; and monitoring actions of a buyer when searching for and viewing initial property listings from the parcel database that meet initial requirements of the buyer, calculating analytics of the actions, generating revised property listings from the parcel database that meet revised requirements of the buyer based on the analytics, and presenting the revised property listings to both the buyer and an agent.
The claimed invention amounts to presenting information related to real estate properties to buyers and monitoring their actions which is similar to the abstract idea identified in the 2019 PEG grouping “b” in that the claims are directed to certain methods of organizing human activity such as commercial or legal interactions. The limitations, substantially comprising the body of the claim, recite a process of presenting information related to real estate properties to buyers and monitoring their actions. The limitations above closely follow the steps of the claims involving organizing human activity set forth in the group “b” of the 2019 PEG. Therefore, the claims recite a method of organizing human activity.
Alternatively, the invention is directed towards a mental process in that the claims are directed to observation, evaluation and analysis of buyer’s activities viewing a listing. The limitations above closely follow the steps of the claims involving mental processes. Therefore, the claims are directed to an abstract idea in the form of a mental process as defined the 2019 PEG.
If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities grouping of abstract idea. Accordingly, the claims recites an abstract idea. 
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, (App. Spec. ¶ 10), the system for “for effectively storing real properties, searching the properties, and enhancing collaboration between buyers and agents”. Accordingly, the Examiner submits claims 1, 8, and 15, recite an abstract idea based on the language identified in claim 2, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of commercial or legal interactions such as agreements in the form of legal documents particularly the management of a contract. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “computer” recited at a high level of generality. The claimed computer structure read in light of the specification can be “modules” and includes any wide range of possible devises comprising a number of components that are “well-known” and include an indiscriminate “computer” (e.g., processor, memory). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “computer” system.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1,8, and 15, are the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1,8, and 15, do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. 
Claims 2-7, 9-14, and 16-20 are directed to further embellishments of the data being analyzed within the identified abstract idea. This is not enough, as addressed above, to provide significantly more to the claims. 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20160132945 to Phillips et al. (hereinafter Phillips).
Referring to Claims 1, 8, and 15 (substantially similar in scope and language), Phillips discloses an automated method for obtaining, storing, searching, and presenting real estate properties, a computer-readable storage medium storing instructions that, when executed by a computer, cause the computer to perform a method obtaining, storing, searching, and presenting real estate properties of claim 8, and A system for obtaining, storing, searching, and presenting real estate properties, the system comprising: a collaborative real estate server, coupled to one or more client devices via the internet cloud, said server comprising: a unification module and a collaboration module (see at least Phillips: ¶ 88) capable of implement the method comprising: 
periodically accessing a plurality of data sources for property listings, wherein the plurality of data sources comprises on-market property sources and off-market property sources (see at least Phillips: ¶ 59-66), said periodically accessing comprising: 
retrieving the property listings from the plurality of sources; 
converting the property listings to a common format; 
detecting deficiencies in the property listings; and
requesting and receiving additional data to resolve the deficiencies, wherein the additional data is obtained from one or more public data sources; and 
storing the property listings in the common format in a parcel database; 
Phillips discloses periodically accessing a plurality of data sources for property listings, wherein the plurality of data sources comprises on-market property sources and off-market property sources, said periodically accessing comprising: retrieving the property listings from the plurality of sources; converting the property listings to a common format; detecting deficiencies in the property listings; requesting and receiving additional data to resolve the deficiencies, wherein the additional data is obtained from one or more public data sources; and storing the property listings in the common format in a parcel database (seat least 38-40 “[0038] In some embodiments, the host server 110 includes a validator engine 120 and an optimizer engine 130. The validator engine 120 operates as a quality assurance tool that allows a user (e.g., a home builder) to intuitively look at the user's XML feed to identify issues in the feed, without having to deal with the complications of the hundreds, if not thousands, of lines of code of the XML feed. The validator engine 120 provides a visually intuitive presentation of all home listings listed by a particular home builder, where the presentation includes alerts to notify the particular home builder of the errors associated with the home listings. In particular, the validator engine 120 monitors the home listings to automatically detect any errors in the plans and/or homes in a particular community managed by the home builder. The home builder can easily view the errors by engaging (e.g., mouse-click) with any of the visually presented alerts. Accordingly, the home builder is able to identify not only that there is an error with his listing, but also what exactly needs to be fixed to remove that error. [0039] In some embodiments, the validator engine 120 generates an array of rules and specifications. In some embodiments, the rules and specifications are guided based on an analysis of trends detected that generally create errors in the listings on particular listing channels. In such embodiments, the primary causes of issues, or errors, are identified. In some embodiments, the rules and specifications are guided by certain listing channels (e.g., listing channels most utilized by the users) that have specified certain requirements for listing at their channels. In some embodiments, the validator engine 120 determines what would be considered a “highest quality” listing for a particular listing channel as a preventive measure for potential errors of those particular listings at that particular listing channel. In some embodiments, the rules and specifications are guided by both the requirements of the listing channels and the analyzed trends. [0040] The rules and specifications are then applied across the board to all listings, including, for example, the communities, the residences, and the plans listed by the home buyers. An example rule or specification includes defining that a community listing needs an email address. Based on that rule/specification, the validator engine 120 validates whether the email address exists and whether that email address is a valid email address. Upon application of the rules and specifications, errors are automatically detected and displayed for each user at his/her respective dashboard.”; 59-66 and 73: “[0059] FIG. 6 depicts a screenshot of an example dashboard 600 of the online marketing platform that provides marketing services and features to home sellers. The features can include, for example, validation and optimization as discussed above. On the dashboard 600 is an error counter 602 that summarizes the number of errors included in a given set of listing errors. The listing errors are those associated with the prebuilt listings on the marketing platform before each listing is forwarded to Internet property listing services for actual publication. [0060] In addition, the dashboard 600 also includes a total listing counter 604 and an active listing counter 606. The total listing counter 604 includes all listings that are in progress and published, whereas the active listing counter 606 counts only those listings that are currently being forwarded to Internet property listing services. The active listing counter 606 is sometimes misleading in that property listing services will sometimes not publish listings with errors. So even if a given listing is listed as active, if that listing has an error it may not be published; however, that listing is likely being paid for regardless of errors. [0061] Finally, the dashboard 600 includes an effectiveness chart 608, which shows the amount of traffic that active listings are receiving. This effectiveness chart 608 can be drilled down into to view particular property listing services in more granular detail. [0062] FIG. 7 depicts a screenshot illustrating a user interface for detecting errors in listings by use of a validation engine. As illustrated, the disclosed technology enables a user to visually see all errors in the user's listings, and easily troubleshoot those errors without having to deal with the complexity of XML files (e.g., the file shown in FIG. 5). [0063] The error interface 700 displays three levels of hierarchy for property listings. The highest level is the community level 702. The community level 702 refers to an entire housing development. Within a given development is the plan level 704. The plan level 704 refers to housing plans that are available for a given development. Often, early on in development, a developer is willing to build any of a set of plans in any of the lots for a given development. The buyer chooses a lot, then a plan. [0064] This fact is relevant to listing services because Internet listing services often do not include postings that are not specific houses because there is missing data (i.e., a specific address of the house) and thus the listing has errors and will not post. The marketing platform here provides a way around that problem. The third level is the specific home level 706. Specific homes are those which are already built within a development and therefore already have a chosen plan and address. [0065] The error interface 700 also includes error alerts 708. The error alerts 708 appear to the side of the hierarchy of listings, and at each level the error is applicable. FIG. 7 shows an error alert 708 related to a specific house. Therefore, the error alert 708 shows up at the community level 702, the plan level 704 and the specific home level 706. [0066] Additionally shown in the error interface 700 are listing toggle buttons 710 that turn a given listing on or off from active status. Listings that are considered active are actively forwarded to property listing services. Listings that are not active are not forwarded. This feature is relevant to calculating costs: non-active listings are not forwarded to external services and thus do not incur costs from the external listing services. The error interface 700 also displays some basic information 712 about the listings… [0073] In this example embodiment, a developer generates property listings, fills in required fields, selects services to push the listings to, checks for errors in the listing code, and updates all listings across all listing services accordingly. Thus, a developer is able to advertise listings across many different services and correct errors on those listings centrally.”; and 78-81: “[0078] After the code is generated, a code validator inspects the code. Errors in the code appear as alerts on the screen, noting where the user can amend the entry fields to fix the code error. Errors include empty fields, fields with bad syntax (e.g., the field expects a number rather than letters, special characters that are not permitted are used, inconsistent information with another field is provided, etc.), broken or dead hyperlinks, incompatible files intended for upload, file locations not found (null pointer), or corrupted file. Programmers will find this function similar to code validators used in Integrated Development Environments (such as Eclipse). However, where IDEs are intended to be understood by programmers, the interface disclosed here does not require the user to bring specialized interpretation skills. The alerts posted by the erroneous fields in the GUI are in a conversational language (e.g., English, Spanish, Mandarin, French, etc., and thus clearly instruct the user how to fix the error. [0079] Once the error is fixed on the GUI, the code generator amends the code files that are to be supplied to the plurality of selected listing services. Therefore, rather than the user being required to read one or more coding languages and having to parse through thousands of lines of code to find errors, the listings are all repaired in a single location. [0080] When the user enables a given property listing to be “active,” the current code files are transmitted to the selected listing services for that property listing, and those listing services create listings based on the information in the entry fields. When the entry fields are updated, all of the listing service postings are also updated. [0081] In the industry of posting on listing service websites, there is an issue when the listing services are provided information to post that is erroneous or incomplete. Often, these web services simply will not post an incomplete property listing because it makes their website look shoddy. Developers have to then pester the listing service individually to go and correct the errors and host the property listing. However, using the example of the embodiment described, the errors in code are located and fixed by the user immediately.”).
and monitoring actions of a buyer when searching for and viewing initial property listings from the parcel database that meet initial requirements of the buyer, 
calculating analytics of the actions, 
generating revised property listings from the parcel database that meet revised requirements of the buyer based on the analytics, and 
presenting the revised property listings to both the buyer and an agent.
Phillips further discloses monitoring actions of a buyer when searching for and viewing initial property listings from the parcel database that meet initial requirements of the buyer, calculating analytics of the actions, generating revised property listings from the parcel database that meet revised requirements of the buyer based on the analytics, and presenting the revised property listings to both the buyer and an agent (see at least Phillips: ¶ 44-57 “[0044] FIG. 2 depicts a flow chart showing an example process for a home seller to list homes on multiple listing websites through the host site (New Home Feed). [0045] In process 202, the home seller (e.g., a home builder, realtor, and/or agent, etc.) registers to utilize listing services provided by New Home Feed. A home seller could also include real estate brokers and/or advertising agencies for builders or brokers. In process 204, the listing information is entered by the builder or agent via the builder's website or directly via the New Home Feed site and/or via the customer relationship management (CRM) program.  [0046] In process 206, the listing information can be automatically uploaded to the host site (e.g., New Home Feed) when it is updated via the builder's website. In process 208, regional and national listing websites (both free and paid sites) are recommended using the listing information and presented to the builder, broker, and/or agent. In process 210, the host can designate certain sites as being recommended based on, for example, the geographical locale of the listings. [0047] In process 212, the home seller can select the listing websites it wishes to use to market the properties or listings to potential buyers and/or realtors. In process 214, the listings are automatically pushed to the free sites selected by the home seller. The listings are typically uploaded to paid sites after a payment arrangement has been implemented. In some instances, this process is performed directly between the site representative and the home seller. For example, the paid sites can be notified by the host that a customer is interested in listing with their sites, and in process 216, representatives from the selected paid sites contact the home seller to set up accounts. The paid sites can utilize, for example, an admin panel provided by the host to respond to the home seller regarding pricing. [0048] Using an admin panel, the customer can accept pricing, channel terms and activate an account with the paid site. The accounts can be set up such that the home seller can directly transfer funds due to the paid site. In some instances, the home seller can set up a payment account pay fees to the paid sites through the host web site. [0049] In process 218, the representatives from the selected paid sites notify New Home Feed of account activation and New Home feed can push the listings to the paid sites in process 220. Once listings have been posted, the builder can update information about availability, pricing changes, amenities, etc., directly via the builder's website. This information can then automatically be pushed to each of the multiple listing websites selected by the home seller.   0050] FIG. 3 depicts a flow chart showing an example process for tracking leads from each of the listing websites and generating lead reports for home sellers that list homes through the host site. [0051] In process 302, a potential home buyer selects (e.g., clicks on) listings from listing websites where the builder has listed homes. [0052] In process 304, the potential home buyer is directly linked to the builder's website. Since the builder's website often has the most up-to-date information, it is advantageous for the system to direct the potential buyer to the builder's site for additional information rather than keeping the buyer on the listing website. [0053] In process 306, the potential buyer reviews floor plans, inventory, availability, and other listing information via the builder's website. The potential buyer can also register for the mailing list or e-newsletter on the builder's website. In process 308, the host (e.g., New Home Feed) can track leads (e.g., via clicks) generated from each listing website. The host can also track the potential buyer's browsing activities on the builder's website. [0054] In process 310, the host generates reports for the builder/agent. The report can include information tracking reports summarizing meaningful actions (e.g., conversions), lead management, lead capturing and tracking tools/data. The reports can also include statistics about different listing websites for the home seller to evaluate their efficacy (e.g., where leads are coming from). This information can be exported, organized, and/or printed by the home seller. The host can also provide lead communication tools to the home seller. The report can be generated and viewed via a dashboard for the home seller to monitor buyer conversions. Moreover, the sending of graphic-rich, HTML emails to leads can be managed using the dashboard as well. [0055] In process 312, the captured leads are integrated into a CRM program. For example, the information captured by the host regarding potential home buyers during pre-sales can be automatically migrated for post-sale management of customers/buyers. This feature allows home sellers to manage potential home buyers through and during the post-sales process. [0056] FIG. 4 depicts a flow chart showing an example process for the home seller to update listing information through the host site. [0057] In process 402, the home seller (e.g., builder or agent) updates a listing on the builder's website. In process 404, this updated information can be automatically exported to the listing websites.”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160132945 to Phillips et al. (hereinafter Phillips) in view of U.S. Patent Application Publication No. 20100094548 to Tadman et al. (hereinafter Tadman).
Referring to Claim 2, 9, and 16, Examiner notes that Phillips discloses the automated method as recited in claim 1 and the computer-readable storage medium as recited in claim 8 and system of 15 specifically using public information such as publications on various real estate sites but fails to explicitly state that the public sources are comprise online tax assessor data sources and online county records data sources.
However, Tadman, which talks about a listing generation system teaches it is known to pull information from public records such as tax assessor or online county records (see at least Tadman: ¶ 86, 93, 97-99, and 107).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of pulling information from public records such as tax assessor or online county records when generating real property information (as disclosed by Tadman) into the automated method for obtaining, storing, searching, and presenting real estate properties (as disclosed by Phillips). One of ordinary skill in the art would have been motivated to incorporate the feature of pulling information from public records such as tax assessor or online county records when generating real property information because it would assist with searching for property listings (see Tadman ¶ 3).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of pulling information from public records such as tax assessor or online county records when generating real property information (as disclosed by Tadman) into the automated method for obtaining, storing, searching, and presenting real estate properties (as disclosed by Phillips), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of pulling information from public records such as tax assessor or online county records when generating real property information into the automated method for obtaining, storing, searching, and presenting real estate properties). See also MPEP § 2143(I)(A).

Referring to Claim 3, 10, and 16, Examiner notes that Phillips discloses the automated method as recited in claim 1 and the computer-readable storage medium as recited in claim 8 and system of 15 specifically using public information such as publications on various real estate sites but fails to explicitly state that the public sources are comprise online school district data sources and local law enforcement data sources (see at least Tadman: ¶ 72, 86, 93, 97-99, and 107).

Referring to Claim 4, and 11, Examiner notes that Phillips discloses the automated method as recited in claim 1 and the computer-readable storage medium as recited in claim 8 specifically using public information such as publications on various real estate sites but fails to explicitly state that the public sources are further comprise online mapping data sources and online satellite imagery data sources (see at least Tadman: ¶ 59-61, 86, 93, 97, 98, and 107-119).


Claim(s) 5-7, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160132945 to Phillips et al. (hereinafter Phillips) in view of U.S. Patent Application Publication No. 20100094714 to Varon.
Referring to Claim 5, 12, and 18, Examiner notes that Phillips discloses the automated method as recited in claim 1 and the computer-readable storage medium as recited in claim 8 and system of 15 specifically determining statistics related to listing websites and the efficacy but fails to explicitly state wherein the analytics comprise the amount of time the buyer has spent viewing each of the initial listings.
However, Varon, which talks about a Method of Facilitating a Sale of a Product and/or a Service, teaches it is known to determine and track actions of potential buyers of real estate property wherein the actions include the amount of time the buyer spent viewing each of the initial listings (see at least Varon: ¶ 46-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determining actions of potential buyers of real estate property wherein the actions include the amount of time the buyer spent viewing each of the initial listings (as disclosed by Varon) into the automated method for obtaining, storing, searching, and presenting real estate properties (as disclosed by Phillips). One of ordinary skill in the art would have been motivated to incorporate the feature of determining actions of potential buyers of real estate property wherein the actions include the amount of time the buyer spent viewing each of the initial listings because it would facilitate a sale of real property (see Varon ¶ 14).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determining actions of potential buyers of real estate property wherein the actions include the amount of time the buyer spent viewing each of the initial listings (as disclosed by Varon) into the automated method for obtaining, storing, searching, and presenting real estate properties (as disclosed by Phillips), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of determining actions of potential buyers of real estate property wherein the actions include the amount of time the buyer spent viewing each of the initial listings into the automated method for obtaining, storing, searching, and presenting real estate properties). See also MPEP § 2143(I)(A).

Referring to Claim 6, 13, and 19, Examiner notes that Phillips discloses the automated method as recited in claim 1 and the computer-readable storage medium as recited in claim 8 and system of 15 specifically determining statistics related to listing websites and the efficacy but fails to explicitly state wherein the analytics further comprise the number of times the buyer has viewed each of the initial listings.
However, Varon, which talks about a method and system for <>, teaches it is known to determine and track actions of potential buyers of real estate property wherein the actions include the number of times the buyer has viewed each of the initial listings (see at least Varon: ¶ 46-47).

Referring to Claim 7, 14, and 20, Examiner notes that Phillips discloses the automated method as recited in claim 6 and the computer-readable storage medium as recited in claim 13 and system of 19 wherein the analytics further comprise an average of attributes of each of the listings, wherein the attributes comprise location, number of bedrooms, number of baths, price, and square footage (see at least Varon: ¶ 46-47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689